DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 23, 2021, has been entered.
Response to Arguments
The affidavit filed under 37 CFR 1.132 filed on April 23, 2021, is sufficient to overcome the #% USC 103 rejection of Claims 6-13 raised in the office action mailed on December 24, 2020.
In response to the applicant’s arguments filed on April 23, 2021 have been fully considered and are persuasive. Therefore, the previous rejection of claims 6-13 are withdrawn. However, upon further consideration, a new ground of rejection is made. Please refer to the discussion below.
Status of Claims
Amendment to the claims was filed on April 23, 2021.
Claim 18 was newly added.
Claims 1-18 are currently pending.
Claims 1-5 and 14-17 were withdrawn in a Response to Restriction filed on December 3, 2019.
Claims 6-13 and 18 are currently examined in this application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6, 7, 10-12, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boughal (US 5,448,795).
Regarding Claim 6, Boughal discloses a water gun (20, fig. 3) for releasing high pressure water (fluid, c 3 l 5-8 describes the fluid) into a tube (12, heat exchange tube of heat exchanger 10) to be cleaned, said tube having a known internal diameter (c 2 l 67- c 3 l 4 discloses the diameter of the tube 12), said gun comprising (a) a tubular nozzle (28) for directing water into said tube to be cleaned (c 2 l 60-63), said tubular nozzle having a terminal rim (34), (b) a flexible sleeve (36) on said tubular nozzle, an end (nozzle outlet end of tubular nozzle 28) thereof abutting said terminal rim, said tubular nozzle with said flexible sleeve thereon having an external diameter dimensioned to fit within said tube to be cleaned diameter (c 3 l 26-34 describes the flexible sleeve 36 as an expandable sleeve that seals against the entrance of tube 12), and (d) a piston (74, fig. 5-7) for partially retracting said nozzle while inserted in said tube to compress said flexible sleeve and form a tight seal between said nozzle and said tube (c 4 l 41-54 describes piston 74 opening to pressurize and depressurize expandable flexible sleeve 36).

    PNG
    media_image1.png
    794
    565
    media_image1.png
    Greyscale

BOUGHAL – FIGURES 1, 2, 3, 4, and 5
Regarding Claim 7, Boughal discloses a trigger (50) for releasing pressurized water into said tubular nozzle (28).
Regarding Claim 10,
Regarding Claim 11, Boughal discloses (a) a conduit for directing pressurized water to said nozzle and (b) a conduit for compressed air for moving said piston (c 3 l 26-34 discloses the use of gas or fluid in one conduit and the use of gas or fluid in a secondary conduit).
Regarding Claim 12, Boughal discloses said conduits flexible sleeve (36) and terminal rim (34) are flexible (c 3 l 16-40 describes the flexible seals 34 and 36).
Regarding Claim 18, Boughal discloses a sliding mount (seal 38 slides with respect to the expandable flexible sleeve 36) abutting said flexible sleeve and a front member (36).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Boughal (US 5,448,795) in view of Gzym et al. (US PG PUB 2015/0068563, hereinafter “Gzym”).
Regarding Claim 9,
Gzym teaches a bracket (166) with more than one gun (para 0003).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the instant invention to have modified the single gun, as disclosed by Boughal, by using a plurality of guns (para 003), as taught by Gzym, for the purpose of saving time and labor. Heat exchanges consist of multiple tubes, therefore a plurality of guns that can be operated by one user is more efficient.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753